DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 25, 33 objected to because of the following informalities:  Claim 25 contain an incomplete phrase.  It is suggested that applicant change the phrase, “The vehicle of claim 22, the one or more controllers further comprising” to the phrase, -- The vehicle of claim 22, wherein the one or more controllers are further configured to: --
In claim 33, it is suggested that applicant change the phrase, “the operations further comprising” to the phrase, -- wherein the operations further comprise: --
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-27, 29-34, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (US 20140188343) in view of Takashi et al (US 20160152232) and Wright (US 20110238251).
Regarding claim 15, Yoshimura discloses a method performed by one or more processors, the method comprising: 
determining (sec 0022, 0082-0085, 0244-0254) a non-operational state (error, failure, sec 0054, 0058, 0062, 0067, 0103) of a first powertrain unit (as per invention, power train unit is made of actuators, brakes, motors, power steering, etc; prior art anticipates the power train unit; therefore Yoshimura has several power trains, sec 0180-0183, 0237) of an autonomous vehicle (sec 0082-0085, 0248, 0249, 0255); 
determining an operational state of a second powertrain unit of the autonomous vehicle (operation of at least one actuator i.e. power train unit is detected i.e. notified; sec 0056, 0283);
disabling, based at least in part on the non-operational state of the first powertrain unit, at least one of a propulsion operation or a torque steering operation of the first powertrain unit (sec 0054, 0058, 0180-0183; sec 0332-0334; in the event of failure of powertrain unit, e.g. brake actuator, motors, there is disabling thereof by power cut off thereto); and
enabling a torque steering operation of the second powertrain unit (torque steering per invention implies applying brakes to a wheel to control wheel speed; prior art anticipates torque steering at least at sec 0034, 0180-0183; 0259, 0261, 0262, 0267) to create a yaw moment of the autonomous vehicle (during torque steering i.e. when brakes are applied to the a wheel or wheels and the sensors sense a slip i.e. a spin or yaw of the vehicle, a correction amount i.e. a yaw moment is applied to the vehicle due to the braking force to suppress spinning or yaw thereof i.e. a counter spin or yaw moment is applied to the vehicle thereby improving the vehicle stability i.e. to get the vehicle out of spin or yaw mode; sec 0034, 0410-0415, 0419, 0420; ie the counter spin or counter yaw is a yaw moment created opposite to the spin or yaw of the vehicle to keep the vehicle to travel in the direction it is supposed to travel); and
causing, based at least in part on the torque steering operation of the second powertrain unit, the autonomous vehicle to follow a trajectory (sec 0034, 0410-0415, 0419, 0420; ie the counter spin or counter yaw is a yaw moment created in opposite to keep the vehicle to travel in the direction it is supposed to travel i.e. improving stability implies that the vehicle follows a trajectory it is supposed to follow), wherein the yaw moment enables the autonomous vehicle to follow the trajectory (sec 0034, 0410-0415, 0419, 0420; first the yaw sensor senses a yaw, or spin or side slip i.e. the vehicle is travelling in a first direction, then depending on the magnitude of the yaw, spin, or side slip the vehicle applies brakes such that there is a counter spin or a yaw moment is created in an opposite direction to make the vehicle to travel in a second direction which is the trajectory it is supposed to travel to improve stability i.e. improving stability implies that the vehicle follows a desired trajectory i.e. in a second direction different from the direction of the yaw or spin or side slip that was sensed),
wherein enabling the torque steering operation of the second powertrain unit further comprises adjusting a speed of a wheel associated with the second powertrain unit by controlling power applied to the wheel via an electric motor [similar to the last three lines of applicant’s published specification sec 0021 Yoshimura sec 0237, cites, “This operation amount allocation process outputs…………, braking torques as the target values for regenerative control of in-wheel electric motors and brake pad control ECU's (not shown), and electric motors driving torques as the target values for in-wheel electric motor control ECU's (not shown) are outputted….”  That is in Yoshimura the applying of brakes torques and the regenerative braking of the wheels enable the torque steering operation i.e. by adjusting a speed of the wheel by applying brakes to powertrain units such as in-wheel motors to control power applied to wheels via the in-wheel electric motors.   In furtherance, Yoshimura is basically enabling a torque steering by applying brakes to at least one of the wheels to cause the wheel speed thereof to change on the second powertrain; as per invention, power train unit is made of actuators, brakes, motors, power steering, etc; prior art anticipates the power train unit; sec 0180-0183;0237, 0259-0267, 0285, 0332].
If applicant is of the notion that Yoshimura does not exactly recite the phrase, “wherein the yaw movement enables the autonomous vehicle to follow the trajectory” the examiner introduces Takashi et al (US 20160152232) and Wright (US 20110238251).
Takashi teaches of the limitation:
enabling a torque steering operation of the second powertrain unit (torque steering per invention implies applying brakes to a wheel to control wheel speed; the prior art, in sec 0037 Takashi teaches of a Vehicle Dynamic Control or VDC and other methods e.g. citing “There is no particular limitation, sec 0037.  Takashi uses the VDC to enable a torque steering by applying brakes to a wheel to control wheel speed; at least at sec 0037, 0040, 0041, 0043, 0104) to create a yaw moment of the autonomous vehicle (sec 0099, 0100); and
causing, based at least in part on the torque steering operation, the autonomous vehicle to follow a trajectory (sec 0099, 0100, 0104; fig. 14),
wherein enabling the torque steering operation of the second powertrain unit further comprises adjusting a speed of a wheel associated with the second powertrain unit by controlling power applied to the wheel via an electric motor (Takashi teaches enabling a torque steering operation using a VDC, but the VDC in Takashi does not mention an electric motor.  However, Wright teaches of a VDC including an electric motor to enable torque steering operation of a second powertrain unit by adjusting a speed of a wheel associated with the second powertrain unit by controlling power applied to the wheel via the electric motor; see Wright sec 0005, 0006, 0015, 0036, 0038, 0039).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoshimura as taught by Takashi and Wright for the purpose of imparting vehicle dynamic and stability control to a vehicle such that the vehicle travels in a proper trajectory, Takashi, sec 0043, 0104; Wright sec 0038, 0039.
Regarding claim 16, Yoshimura and Takashi each or combined disclose the method of claim 15, wherein the trajectory is a safe-stop trajectory (In Yoshimura the trajectory is a safe-stop trajectory because the car is safely stopped from moving in the wrong trajectory and veered in the proper direction, then if in case one of the powertrain units fails the vehicle is stopped, sec 0332;
in addition, Takashi enables a torque steering by introducing a yaw moment, which yaw moment is introduced by applying brakes to at least one of the wheels to cause the wheel speed to change on the second powertrain; as per invention, power train unit is made of actuators, brakes, motors, power steering, etc; prior art anticipates the power train unit; sec 0037, 0040, 0099, 0100, 0104; the trajectory is a safe-stop trajectory because the car is safely stopped from moving in the wrong trajectory and veered in the proper direction; figs. 14, 15).
Regarding claim 17, Yoshimura discloses the method of claim 15, wherein disabling the at least one of the propulsion operation or the torque steering operation of the first powertrain unit further comprises:
disabling the propulsion operation of the first powertrain unit (in the event of failure of powertrain unit, e.g. brake actuator, motors, there is disabling thereof by power cut off thereto; sec 0054, 0058, 0180-0183; sec 0332-0334).
Regarding claim 18, Yoshimura discloses the method of claim 17, further comprising: 
determining an operational state of a third powertrain unit  (in the event of failure of powertrain unit, e.g. brake actuator, motors, implies determining an operational state; sec 0054, 0058, 0180-0183; sec 0332-0334); and 
disabling a propulsion operation of the third powertrain unit (in the event of failure of powertrain unit, e.g. brake actuator, motors, there is disabling thereof by power cut off thereto; sec 0054, 0058, 0180-0183; sec 0332-0334).  
Regarding claim 19, Yoshimura discloses the method of claim 18, wherein:
the first powertrain unit is located on a first side of the autonomous vehicle (powertrain is located e.g. on each wheel meaning each side of vehicle; sec 0054, 0180-0183; 0260-0267, 0285);
powertrain is located e.g. on each wheel meaning each side of vehicle; sec 0054, 0180-0183; 0260-0267, 0285); and
the third powertrain unit is located on the second side (powertrain is located e.g. on each wheel meaning each side of vehicle; sec 0054, 0180-0183; 0260-0267, 0285).
Regarding claim 20, Yoshimura and Takashi disclose the method of claim 19, wherein:
the first side is a first end of the autonomous vehicle (powertrain is located e.g. on each wheel meaning each side of vehicle; sec 0054, 0180-0183; 0260-0267, 0285);
the second side is a second end of the autonomous vehicle (powertrain is located e.g. on each wheel meaning each side of vehicle;  sec 0054, 0180-0183; 0260-0267, 0285); and
the method further comprises:
determining that the autonomous vehicle is travelling in a first direction (sec 0034, 0410-0415, 0419, 0420; first the yaw sensor senses a yaw, or spin or side slip i.e. the vehicle is travelling in a first direction, then depending on the magnitude of the yaw, spin, or side slip the vehicle applies brakes such that there is a counter spin or a yaw moment is created in an opposite direction to make the vehicle to travel in a second direction which is the direction it is supposed to travel to improve stability i.e. improving stability implies that the vehicle follows a desired trajectory i.e. in a second direction different from the direction of the yaw or spin or side slip that was sensed;  
in addition, Takashi teaches of the vehicle spinning off in a first direction and then a counter yaw moment is applied to direct the vehicle in a second direction which second direction is the desired direction of travel to improve stability as in VDC i.e. Vehicle Dynamic Control; figs. 14, 15; sec 0037, 0099, 0100, 0104); and 

causing the autonomous vehicle to move in a second direction, the second direction substantially opposite the first direction (sec 0034, 0410-0415, 0419, 0420; first the yaw sensor senses a yaw, or spin or side slip i.e. the vehicle is travelling in a first direction, then depending on the magnitude of the yaw, spin, or side slip the vehicle applies brakes such that there is a counter spin or a yaw moment is created in an opposite direction to make the vehicle to travel in a second direction which is the direction it is supposed to travel to improve stability i.e. improving stability implies that the vehicle follows a desired trajectory i.e. in a second direction different from the direction of the yaw or spin or side slip that was sensed;  Takashi teaches of the vehicle spinning off in a first direction and then a counter yaw moment is applied to direct the vehicle in a second direction which second direction is the desired direction of travel to improve stability as in VDC i.e. Vehicle Dynamic Control; figs. 14, 15; sec 0037, 0099, 0100, 0104).
Regarding claim 21, Yoshimura and Takashi disclose the method of claim 15, further comprising:
enabling a second torque steering operation of the second powertrain unit (Yoshimura enables a torque steering by introducing a yaw moment, which yaw moment is introduces by applying brakes to at least one of the wheels to cause the wheel speed to change on the second powertrain; as per invention, power train unit is made of actuators, brakes, motors, power steering, etc; prior art anticipates the power train unit; sec 0180-0183;0237, 0259-0267, 0285;  In addition, Takashi enables a torque steering by introducing a yaw moment, which yaw moment is introduces by applying brakes to at least one of the wheels to cause the wheel speed to change on the second powertrain; as per invention, power train unit is made of actuators, brakes, motors, power steering, etc; prior art anticipates the power train unit; sec 0037, 0040, 0099, 0100, 0104); wherein:
enabling the second torque steering operation of the second powertrain unit comprises creating a yaw moment on the autonomous vehicle by adjusting the speed of the wheel associated with the second powertrain unit (Yoshimura enables a torque steering by introducing a yaw moment, which yaw moment is introduces by applying brakes to at least one of the wheels to cause the wheel speed to change on the second powertrain; as per invention, power train unit is made of actuators, brakes, motors, power steering, etc; prior art anticipates the power train unit; sec 0180-0183;0237, 0259-0267, 0285; the trajectory is a safe-stop trajectory because the car is safely stopped from moving in the wrong trajectory and veered in the proper direction;
in addition, Takashi enables a torque steering by introducing a yaw moment, which yaw moment is introduces by applying brakes to at least one of the wheels to cause the wheel speed to change on the second powertrain; as per invention, power train unit is made of actuators, brakes, motors, power steering, etc; prior art anticipates the power train unit; sec 0037, 0040, 0099, 0100, 0104; the trajectory is a safe-stop trajectory because the car is safely stopped from moving in the wrong trajectory and veered in the proper direction; figs. 14, 15); and
adjusting the speed of the wheel comprises activating a brake associated with the wheel (torque steering per invention implies applying brakes thereby adjusting speed to a wheel to control wheel speed; at least prior art Yoshimura anticipates torque steering by adjusting the speed of the wheel through applying brakes to the wheel; Yoshimura, sec 0034, 0180-0183; 0237, 0259, 0261, 0262, 0267; In addition Yoshimura adjusts the speed of the electric motor associated with the wheel through regenerative braking since each wheel in Yoshimura includes an electric motor, and therefore applying brakes to the electric motor implies adjusting the speed of the wheel associated therewith; sec 0034, 0180-0183; 0237, 0259, 0261, 0262, 0267).
Regarding claim 22, Yoshimura and Takashi disclose a vehicle comprising: 
a first powertrain unit (as per invention, power train unit is made of actuators, brakes, motors, power steering, etc; prior art anticipates the power train unit; therefore Yoshimura has several power trains, sec 0180-0183, 0237);
a second powertrain unit (as per invention, power train unit is made of actuators, brakes, motors, power steering, etc; prior art anticipates the power train unit; therefore Yoshimura has several power trains, sec 0180-0183, 0237); and 
one or more controllers to:
determine a non-operational state (error, failure, sec 0054, 0058, 0062, 0067, 0103) of the first powertrain unit (as per invention, power train unit is made of actuators, brakes, motors, power steering, etc; prior art anticipates the 1st power train unit since Yoshimura has several power train units, sec 0180-0183, 0237); 
determine an operational state (error, failure, sec 0054, 0058, 0062, 0067, 0103, 0283) of the second powertrain unit (as per invention, power train unit is made of actuators, brakes, motors, power steering, etc; prior art anticipates the 1st power train unit since Yoshimura has several power train units, sec 0180-0183, 0237); 
disable, based at least in part on the non-operational state of the first powertrain unit, a propulsion operation of the first powertrain unit (sec 0054, 0058, 0180-0183; sec 0332-0334; in the event of failure of powertrain unit, e.g. brake actuator, motors, there is disabling thereof by power cut off thereto); and
(torque steering per invention implies applying brakes to a wheel to control wheel speed; prior art anticipates torque steering at least at sec 0034, 0180-0183; 0259, 0261, 0262, 0267) to create a yaw moment (during torque steering i.e. when brakes are applied to the a wheel or wheels and the sensors sense a slip i.e. a spin or yaw of the vehicle, a correction amount i.e. a yaw moment is applied to the vehicle due to the braking force to suppress spinning or yaw thereof i.e. a counter spin or yaw moment is applied to the vehicle thereby improving the vehicle stability i.e. to get the vehicle out of spin or yaw mode; sec 0034, 0410-0415, 0419, 0420; ie the counter spin or counter yaw is a yaw moment created opposite to the spin or yaw of the vehicle to keep the vehicle to travel in the direction it is supposed to travel); and 
control, based at least in part on the torque steering operation of the second powertrain unit, the vehicle to follow a trajectory (sec 0034, 0410-0415, 0419, 0420; ie the counter spin or counter yaw is a yaw moment created in opposite to keep the vehicle to travel in the direction it is supposed to travel i.e. improving stability implies that the vehicle follows a trajectory it is supposed to follow), 
wherein the yaw moment enables the autonomous vehicle to follow the trajectory (sec 0034, 0410-0415, 0419, 0420; first the yaw sensor senses a yaw, or spin or side slip i.e. the vehicle is travelling in a first direction, then depending on the magnitude of the yaw, spin, or side slip the vehicle applies brakes such that there is a counter spin or a yaw moment is created in an opposite direction to make the vehicle to travel in a second direction which is the trajectory it is supposed to travel to improve stability i.e. improving stability implies that the vehicle follows a desired trajectory i.e. in a second direction different from the direction of the yaw or spin or side slip that was sensed), and 
similar to the last three lines of applicant’s published specification sec 0021 Yoshimura sec 0237, cites, “This operation amount allocation process outputs…………, braking torques as the target values for regenerative control of in-wheel electric motors and brake pad control ECU's (not shown), and electric motors driving torques as the target values for in-wheel electric motor control ECU's (not shown) are outputted….”  That is in Yoshimura the applying of brakes torques and the regenerative braking of the wheels enable the torque steering operation i.e. by adjusting a speed of the wheel by applying brakes to powertrain units such as in-wheel motors to control power applied to wheels via the in-wheel electric motors.   In furtherance, Yoshimura is basically enabling a torque steering by applying brakes to at least one of the wheels to cause the wheel speed thereof to change on the second powertrain; as per invention, power train unit is made of actuators, brakes, motors, power steering, etc; prior art anticipates the power train unit; sec 0180-0183;0237, 0259-0267, 0285, 0332].
If applicant is of the notion that Yoshimura does not exactly recite the phrase, “wherein the yaw movement enables the autonomous vehicle to follow the trajectory” the examiner introduces Takashi et al (US 20160152232) and Wright sec (US 20110238251).
Takashi teaches of the limitation:
enabling a torque steering operation of the second powertrain unit (torque steering per invention implies applying brakes to a wheel to control wheel speed; the prior art, in sec 0037 Takashi teaches of a Vehicle Dynamic Control or VDC and other methods e.g. citing “There is no particular limitation, sec 0037.  Takashi uses the VDC to enable a torque steering by applying brakes to a wheel to control wheel speed; at least at sec 0037, 0040, 0041, 0043, 0104) to create a yaw moment (sec 0099, 0100); and
control, based at least in part on the torque steering operation of the second powertrain unit, the vehicle to follow a trajectory (sec 0099, 0100, 0104; fig. 14); and
wherein to enable the torque steering operation of the second powertrain unit a speed of a wheel associated with the second powertrain unit is adjusted by controlling power applied to the wheel via an electric motor (Takashi teaches enabling a torque steering operation using a VDC, but the VDC in Takashi does not mention an electric motor.  However, Wright teaches of a VDC including an electric motor to enable torque steering operation of a second powertrain unit by adjusting a speed of a wheel associated with the second powertrain unit by controlling power applied to the wheel via the electric motor; see Wright sec 0005, 0006, 0015, 0036, 0038, 0039).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoshimura as taught by Takashi and Wright for the purpose of imparting vehicle dynamic and stability control to a vehicle such that the vehicle travels in a proper trajectory, Takashi, sec 0043, 0104; Wright sec 0038, 0039.
Regarding claim 23, Yoshimura discloses the vehicle of claim 22, the one or more controllers further to: 
determine an operational state of a third powertrain unit (error, failure of one or all of the powertrain units, sec 0054, 0058, 0062, 0067, 0103); and
enable a torque steering operation of the third powertrain unit (torque steering per invention implies applying brakes to any or all of the wheels to control wheel speed; the prior art, Takashi  anticipates torque steering at least at sec 0037, 0040, 0041, 0043, 0104); 
sec 0034, 0410-0415, 0419, 0420; first the yaw sensor senses a yaw, or spin or side slip i.e. the vehicle is travelling in a first direction, then depending on the magnitude of the yaw, spin, or side slip the vehicle applies brakes to any or all of the four wheels each having a powertrain such that there is a counter spin i.e. a yaw moment is created in an opposite direction to make the vehicle to travel in a second direction which is the trajectory it is supposed to travel to improve stability i.e. improving stability implies that the vehicle follows a desired trajectory i.e. in a second direction different from the direction of the yaw or spin or side slip that was sensed).
In addition, Takashi also teaches of the limitation, wherein to control the vehicle to follow the trajectory, the one or more controllers are to control the vehicle based at least in part on the torque steering operation of the third powertrain unit (torque steering per invention implies applying brakes to any of four wheels to control wheel speed; the prior art, Takashi  anticipates torque steering at least at sec 0037, 0040, 0041, 0043, 0104, 0099, 0100, 0104; fig. 14).
Regarding claim 24, Yoshimura discloses the vehicle of claim 23, wherein:
the first powertrain unit is located on a first side of the vehicle (powertrain is located e.g. on each wheel meaning each side of vehicle; 0054, 0180-0183; 0260-0267, 0285); 
the second powertrain unit is located on a second side of the vehicle, the second side opposite the first side (powertrain is located e.g. on each wheel meaning each side of vehicle; 0054, 0180-0183; 0260-0267, 0285); and
the third powertrain unit is located on the second side (0054, 0180-0183; 0260-0267, 0285).

enable a second torque steering operation of the second powertrain unit (Yoshimura enables a torque steering by introducing a yaw moment, which yaw moment is introduces by applying brakes to at least one of the wheels to cause the wheel speed to change on the second powertrain; as per invention, power train unit is made of actuators, brakes, motors, power steering, etc; prior art anticipates the power train unit; sec 0180-0183;0237, 0259-0267, 0285;  In addition, Takashi enables a torque steering by introducing a yaw moment, which yaw moment is introduces by applying brakes to at least one of the wheels to cause the wheel speed to change on the second powertrain; as per invention, power train unit is made of actuators, brakes, motors, power steering, etc; prior art anticipates the power train unit; sec 0037, 0040, 0099, 0100, 0104),
wherein enabling the second torque steering operation of the second powertrain unit comprises causing a yaw moment at the wheel associated with the second powertrain unit by causing a reduction in rotational speed of the wheel (Yoshimura enables a torque steering by causing a yaw moment, which yaw moment is caused by applying brakes to at least one of the wheels to cause the wheel speed to reduce on the wheel associated with the second powertrain; as per invention, power train unit is made of actuators, brakes, motors, power steering, etc; prior art anticipates the power train unit; sec 0180-0183; 0237, 0259-0267, 0285;
in addition, Takashi enables a torque steering by causing a yaw moment, which yaw moment is caused by applying brakes to at least one of the wheels to cause the wheel speed to reduce on the wheel associated with the second powertrain; as per invention, power train unit is made of actuators, brakes, motors, power steering, etc; prior art anticipates the power train unit; sec 0037, 0040, 0099, 0100, 0104; figs. 14, 15).
Regarding claim 26, Yoshimura discloses the vehicle of claim 25, wherein causing the reduction in rotational speed of the wheel comprises:
causing the second powertrain unit to implement regenerative braking (sec 0095, 0237).
Regarding claim 27, Yoshimura discloses the vehicle of claim 22, wherein:
the vehicle comprises an autonomous vehicle  (sec 0082-0085, 0248, 0249, 0255); 
the trajectory is a safe-stop trajectory for the autonomous vehicle (the trajectory is a safe-stop trajectory because the car is safely stopped from moving in the wrong trajectory and veered in the proper direction, then if in case one of the powertrain units fails the vehicle is stopped, sec 0332); and 
the one or more controllers are further to:
control, based at least in part on the safe-stop trajectory, navigation of the autonomous vehicle to a safe stop location (the trajectory is a safe-stop trajectory because the car is safely stopped from moving in the wrong trajectory and veered in the proper direction, then if in case one of the powertrain units fails the vehicle is stopped, sec 0332).
Regarding claim 29, Yoshimura discloses a system comprising: 
one or more processors (at least one actuator driving or controlling unit, at least one vehicle control system; sec 0054, 0058, 0062, 0067, 0103; 0157-0162, 0180-0183; 0259-0267, 0285); and
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
0244-0254) a non-operational state (error, failure, sec 0054, 0058, 0062, 0067, 0103) of a first powertrain unit (as per invention, power train unit is made of actuators, brakes, motors, power steering, etc; prior art anticipates the power train units; therefore Yoshimura has several power trains, sec 0180-0183, 0237) of a vehicle (sec 0082-0085, 0248, 0249, 0255); 
determining an operational state of a second powertrain unit of the vehicle (operation of at least one actuator i.e. power train unit is detected i.e. notified; sec 0056, 0283);
disabling a propulsion operation of the first powertrain unit (sec 0054, 0058, 0180-0183; sec 0332-0334; in the event of failure of powertrain unit, e.g. brake actuator, motors, there is disabling thereof by power cut off thereto); 
enabling a torque steering operation of the second powertrain unit (torque steering per invention implies applying brakes to control wheel speed; prior art anticipates torque steering at least at sec 0034, 0180-0183; 0259, 0261, 0262, 0267) to create a yaw moment of the autonomous vehicle (during torque steering i.e. when brakes are applied to the a wheel or wheels and the sensors sense a slip i.e. a spin or yaw of the vehicle, a correction amount i.e. a yaw moment is applied to the vehicle due to the braking force to suppress spinning or yaw thereof i.e. a counter spin or yaw moment is applied to the vehicle thereby improving the vehicle stability i.e. to get the vehicle out of spin or yaw mode; sec 0034, 0410-0415, 0419, 0420; ie the counter spin or counter yaw is a yaw moment created opposite to the spin or yaw of the vehicle to keep the vehicle to travel in the direction it is supposed to travel); and 
controlling, based at least in part on the torque steering operation of the second powertrain unit, the vehicle to follow a trajectory (sec 0034, 0410-0415, 0419, 0420; ie the counter spin or counter yaw is a yaw moment created in opposite to keep the vehicle to travel in the direction it is supposed to travel i.e. improving stability implies that the vehicle follows a trajectory it is supposed to follow), wherein the yaw moment enables the autonomous vehicle to follow the trajectory (sec 0034, 0410-0415, 0419, 0420; first the yaw sensor senses a yaw, or spin or side slip i.e. the vehicle is travelling in a first direction, then depending on the magnitude of the yaw, spin, or side slip the vehicle applies brakes such that there is a counter spin or a yaw moment is created in an opposite direction to make the vehicle to travel in a second direction which is the trajectory it is supposed to travel to improve stability i.e. improving stability implies that the vehicle follows a desired trajectory i.e. in a second direction different from the direction of the yaw or spin or side slip that was sensed),  
wherein enabling the torque steering operation of the second powertrain unit further comprises adjusting a speed of a wheel associated with the second powertrain unit by controlling power applied to the wheel via an electric motor [similar to the last three lines of applicant’s published specification sec 0021 Yoshimura sec 0237, cites, “This operation amount allocation process outputs…………, braking torques as the target values for regenerative control of in-wheel electric motors and brake pad control ECU's (not shown), and electric motors driving torques as the target values for in-wheel electric motor control ECU's (not shown) are outputted….”  That is in Yoshimura the applying of brakes torques and the regenerative braking of the wheels enable the torque steering operation i.e. by adjusting a speed of the wheel by applying brakes to powertrain units such as in-wheel motors to control power applied to wheels via the in-wheel electric motors.   In furtherance, Yoshimura is basically enabling a torque steering by applying brakes to at least one of the wheels to cause the wheel speed thereof to change on the second powertrain; as per invention, power train unit is made of actuators, brakes, motors, power steering, etc; prior art anticipates the power train unit; sec 0180-0183;0237, 0259-0267, 0285, 0332].
If applicant is of the notion that Yoshimura does not exactly recite the phrase, “wherein the yaw movement enables the autonomous vehicle to follow the trajectory” the examiner introduces Takashi et al (US 20160152232) and Wright sec (US 20110238251).
Takashi teaches of the limitation:
enabling a torque steering operation of the second powertrain unit (torque steering per invention implies applying brakes to a wheel to control wheel speed; the prior art, in sec 0037 Takashi teaches of a Vehicle Dynamic Control or VDC and other methods e.g. citing “There is no particular limitation, sec 0037.  Takashi uses the VDC to enable a torque steering by applying brakes to a wheel to control wheel speed; at least at sec 0037, 0040, 0041, 0043, 0104) to create a yaw moment of the vehicle (sec 0099, 0100); and
controlling, based at least in part on the torque steering operation of the second powertrain unit, the vehicle to follow a trajectory, wherein the yaw moment enables the vehicle to follow the trajectory (sec 0099, 0100, 0104; fig. 14); and
wherein to enable the torque steering operation of the second powertrain unit  further comprises adjusting a speed of a wheel associated with the second powertrain unit by controlling power applied to the wheel via an electric motor (Takashi teaches enabling a torque steering operation using a VDC, but the VDC in Takashi does not mention an electric motor.  However, Wright teaches of a VDC including an electric motor to enable torque steering operation of a second powertrain unit by adjusting a speed of a wheel associated with the second powertrain unit by controlling power applied to the wheel via the electric motor; see Wright sec 0005, 0006, 0015, 0036, 0038, 0039).

Regarding claim 30, Yoshimura discloses the system of claim 29, wherein the trajectory is a safe-stop trajectory (the trajectory is a safe-stop trajectory because the car is safely stopped from moving in the wrong trajectory and veered in the proper direction, then if in case one of the powertrain units fails the vehicle is stopped, sec 0332), and
the operations further comprise determining the safe-stop trajectory, based at least in part on determining the non-operational state of the first powertrain unit and the operational state of the second powertrain unit (the trajectory is a safe-stop trajectory because the car is safely stopped from moving in the wrong trajectory and veered in the proper direction, then if in case one of the powertrain units fails the vehicle is stopped, sec 0332).
Regarding claim 31, Yoshimura discloses the system of claim 29, wherein:
the system further comprises a third powertrain unit (as per invention, power train unit is made of actuators, brakes, motors, power steering, etc; prior art anticipates the power train units; therefore Yoshimura has several power trains, sec 0180-0183, 0237); and 
the operations further comprise:
determining an operational state of the third powertrain unit (operation of at least one actuator i.e. power train unit is detected i.e. notified; sec 0056, 0283, 0332); and 
disabling a propulsion operation of the third powertrain unit (at least one power train is disables when there is failure; sec sec 0054, 0058, 0062, 0067, 0103; 0157-0162, 0180-0183; 0259-0267, 0285, 0332).
0054, 0180-0183; 0260-0267, 0285).
Regarding claim 33, Yoshimura discloses the system of claim 29, wherein the operations further comprise:
enable a second torque steering operation of the second powertrain unit (Yoshimura enables a torque steering by introducing a yaw moment, which yaw moment is introduces by applying brakes to at least one of the wheels to cause the wheel speed to change on the second powertrain; as per invention, power train unit is made of actuators, brakes, motors, power steering, etc; prior art anticipates the power train unit; sec 0180-0183;0237, 0259-0267, 0285,  In addition, Takashi enables a torque steering by introducing a yaw moment, which yaw moment is introduces by applying brakes to at least one of the wheels to cause the wheel speed to change on the second powertrain; as per invention, power train unit is made of actuators, brakes, motors, power steering, etc; prior art anticipates the power train unit; sec 0037, 0040, 0099, 0100, 0104),
wherein enabling the second torque steering operation of the second powertrain unit further comprises:
causing a reduction in rotational speed of  the wheel associated with the second powertrain unit (brakes slow the wheel and also slow the motor on each wheel since motor is attached to brakes attached to wheel; Yoshimura, sec 0054, 0180-0183; 0260-0267, 0285) to change a steering vector of the wheel by a yaw moment created by the reduction in rotational speed of the wheel (sec 0034, 0410-0415, 0419, 0420; first the yaw sensor senses a yaw, or spin or side slip implying that the steering vector of a wheel of the vehicle is in a first direction, then depending on the magnitude of the yaw, spin, or side slip brakes are applied to reduce rotation speed of the wheel such that there is a counter spin or a yaw moment is created in an opposite direction to make the wheels of the vehicle to travel in a second direction implying that the steering vector of the wheel has been changed such the vehicle should travel in a different direction or trajectory to improve stability).
Regarding claim 34, Yoshimura discloses the system of claim 33, wherein causing the reduction in rotational speed of the wheel associated with the second powertrain unit further comprises causing the second powertrain unit to implement regenerative braking (sec 0095, 0237).
Regarding claim 36, Yoshimura discloses the method of claim 15, wherein: 
the second powertrain unit (M4B, fig. 3) is coupled to the wheel (72L, fig. 3) associated with the second powertrain unit (M4B, fig. 3) via a brake (73; fig. 3; sec 0180, 0181); and 
a power steering unit (M1, M1, 54, etc; sec 0335, fig. 3) is coupled, via a mechanical link (54, 71, fig. 3; sec 0167), to the wheel 72L (sec 0177) associated with the second powertrain unit (M4B, fig. 3), the method further comprising:
enabling at least one of a hydraulic actuation of the brake (sec 0169, 180, 181) or a steering operation of the power steering unit (sec 0177); and
causing, based at least in part on the at least one of the hydraulic actuation or the steering operation, the autonomous vehicle to follow a second trajectory (vehicle climbs a slope and also turns; sec 0189; vehicle is steered by steering, sec 0364, 0365, in all these scenarios the vehicle is following a trajectory).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (US 20140188343) and Takashi (US 20160152232) in view of Caravella (US 20130031997).
Regarding claim 35, Yoshimura discloses the system of claim 29, wherein the yaw momemt is created about a rotation point, but did not particularly indicate that the rotation point was a rotation point of a CV Joint.  
However, Caravella teaches of a system, wherein a yaw moment is created about a rotation point of a CV Joint (sec 0064).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Yoshimura as taught by Caravella for the purpose of imparting a yaw at a rotation point of a CV Joint for the purpose of providing “……a length adjusting rotatable member is provided which accommodates a full range of forward and aft pitch control and side to side roll control inputs by being equipped at both ends with universal joint 32 (or constant velocity joints, also known as CV Joints). See Caravella, sec 0064.

Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. 
Applicant’s submission of a terminal disclaimer has overcome the double patenting rejection.  
Applicant traverses the 112 (a) and 112 (b) rejections in the previous action.  The traversal is moot is view of applicant’s amendments correcting the error, despite not admitting that there was an error by applicant.
Applicant traverses the 103 rejection over Yoshimura and Takashi on the bases that the prior art singly or combined do not read on the claims.  Applicant particularly argues that Takashi does not adjust the speed of the wheel using an electric motor.  Respectfully, the examiner does not acquiesce to the traversal of the rejection.  That is, Takashi teaches adjusting a wheel of the vehicle using VDC on other method, see Takashi sec 0037 teaching of the VDC and citing that there is no particular limitation in the manner the way the brakes are applied to the wheels to adjust the speed thereof.  Then come Wright teaching a VDC in more details, wherein the VDC adjusts speed of a wheel of a vehicle using an electric motor associated with the wheel, Wright sec 0005, 0006, 0015, 0036, 0038, 0039.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoshimura as taught by Takashi and Wright for the purpose of 
Applicant did not argue against Yoshimura implying that applicant has conceded propriety of the asserted combination of the prior art.  Yoshimura teaches the limitation 
“wherein enabling the torque steering operation of the second powertrain unit further comprises adjusting a speed of a wheel associated with the second powertrain unit by controlling power applied to the wheel via an electric motor”.
That is, based on the last three lines of applicant’s published specification sec 0021 it is believed that Yoshimura, teaches the claimed limitation, and applicant does not argue against that.  Yoshimura sec 0237 cites, “This operation amount allocation process outputs…………, braking torques as the target values for regenerative control of in-wheel electric motors and brake pad control ECU's (not shown), and electric motors driving torques as the target values for in-wheel electric motor control ECU's (not shown) are outputted….”  
As such the prior art in combination read on the claims.
For at least the reasons similar to those set forth above regarding claim 15, it is believed that the combination of the prior art reads on claims 22, 29 since the features of claims 22, 29 are similar to those of claim 15.
The rest of the claims are rejected for depending on a rejected base claim.
For at least the reasons presented above it is believed that the prior art reads on all the claims.

Conclusion
The prior art (Takashi US 20140052339), Guery (US 20160318604) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONNIE M MANCHO/Primary Examiner, Art Unit 3666